DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Final Office Action in response to application  16/492,856 entitled "METHOD AND DEVICE FOR APPORTIONMENT BY A CONVERSATIONAL AGENT OF AN EXPENDITURE INCURRED BY A USER WITHIN A GROUP OF USERS" with claims 1 to 15 pending.
Status of Claims
Claims  1, 7, 8, 10, 11, 12, 14, and 15 have been amended and are hereby entered.
Claims 1-15 are pending and have been examined.
Response to Amendment
The amendment filed January 1, 2021 has been entered. Claims 1-15 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed October 9, 2020.

  Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 10, 2020 and April 13, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-15 are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“apportioning between a first and at least one second user of an amount of a banking operation…” 
“receiving an apportionment request…”
“calculating according to an apportionment rule…”
“updating, according to the calculated apportionment, a balance associated with each of the users…”
These limitations clearly relate to managing transactions/interactions between buyers, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to apportion an amount of a banking operation or updating a balance recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:   “electronic device”, “operation”, “chat group”, “instant message”, “instant messaging service”, “conversational agent”, “messaging server”, and “terminal” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0021] conversational agents are generally implemented by computer programs executed on servers....adapted to receive and dispatch instant messages, such as SMSs, MMSs or other types of messages, such as for example messages compliant with the RCS standard or with any other instant messaging protocol.[0079]  The messaging server 101 is for example a commercial messaging service, such as the well-known services “Skype™” or “What's App™”, with which the terminals can exchange messages. [0080] A conversational agent is generally implemented by a computer program executed by a server and configured to exchange messages with users of an instant messaging service.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 3: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 4: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 5: 
“instant message”: merely applying digital messaging technologies  as a tool to perform an abstract idea
Claim 6: 
“instant message”: merely applying digital messaging technologies  as a tool to perform an abstract idea
 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, “[0021] conversational agents are generally implemented by computer programs executed on servers....adapted to receive and dispatch instant messages, such as SMSs, MMSs or other types of messages, such as for example messages compliant with the RCS standard or with any other instant messaging protocol.[0079]  The messaging server 101 is for example a commercial messaging service, such as the well-known services “Skype™” or “What's App™”, with which the terminals can exchange messages. [0080] A conversational agent is generally implemented by a computer program executed by a server and configured to exchange messages with users of an instant messaging service.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 7 recites: 
“displaying a list of banking operations …” 
“selecting one of the banking operations having an amount …”
“receiving a selection of one of the messaging groups…”
These limitations clearly relate to managing transactions/interactions between buyers, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to display a list of banking operations or select banking operations  recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:   “graphical user interface (GUI) on a display of the terminal”, and   “conversational agent”   are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0021] conversational agents are generally implemented by computer programs executed on servers....adapted to receive and dispatch instant messages, such as SMSs, MMSs or other types of messages, such as for example messages compliant with the RCS standard or with any other instant messaging protocol.[0079]  The messaging server 101 is for example a commercial messaging service, such as the well-known services “Skype™” or “What's App™”, with which the terminals can exchange messages. [0080] A conversational agent is generally implemented by a computer program executed by a server and configured to exchange messages with users of an instant messaging service.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 7 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 8: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 9: 
“instant messaging user group”: merely applying digital messaging technologies  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, “[0021] conversational agents are generally implemented by computer programs executed on servers....adapted to receive and dispatch instant messages, such as SMSs, MMSs or other types of messages, such as for example messages compliant with the RCS standard or with any other instant messaging protocol.[0079]  The messaging server 101 is for example a commercial messaging service, such as the well-known services “Skype™” or “What's App™”, with which the terminals can exchange messages. [0080] A conversational agent is generally implemented by a computer program executed by a server and configured to exchange messages with users of an instant messaging service.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

Independent Claim 10 recites: 
“apportioning between a first and at least one second user of an amount of a banking operation…” 
“receiving an apportionment request…”
“calculating according to an apportionment rule…”
“updating, according to the calculated apportionment, a balance associated with each of the users…”
These limitations clearly relate to managing transactions/interactions between buyers, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to apportion an amount of a banking operation or updating a balance recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “device”, “communication interface;	a processor;	a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the device to perform acts”, “operation”, “chat group”, “instant message”, “instant messaging service”, “apportionment”, “apportionment rule”, “conversational agent”, “messaging server”, “identifier”, and “terminal” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. . For Example, the Applicant’s Specification reads, “[0021] conversational agents are generally implemented by computer programs executed on servers....adapted to receive and dispatch instant messages, such as SMSs, MMSs or other types of messages, such as for example messages compliant with the RCS standard or with any other instant messaging protocol.[0079]  The messaging server 101 is for example a commercial messaging service, such as the well-known services “Skype™” or “What's App™”, with which the terminals can exchange messages. [0080] A conversational agent is generally implemented by a computer program executed by a server and configured to exchange messages with users of an instant messaging service.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 10 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 11 recites: 
“selecting a banking operation on the basis of a statement of banking operations…” 
“sending … a message requesting apportionment…”
“receiving … an instant message … comprising at least one balance…”
These limitations clearly relate to managing transactions/interactions between buyers, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to selecting a banking operation  recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “device”, “one communication interface; a display; a processor; a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the device to perform acts”, “statement of banking operations”, “graphical user interface (GUI) on the display”, “conversational agent”, and “instant messaging” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. . For Example, the Applicant’s Specification reads, “[0021] conversational agents are generally implemented by computer programs executed on servers....adapted to receive and dispatch instant messages, such as SMSs, MMSs or other types of messages, such as for example messages compliant with the RCS standard or with any other instant messaging protocol.[0079]  The messaging server 101 is for example a commercial messaging service, such as the well-known services “Skype™” or “What's App™”, with which the terminals can exchange messages. [0080] A conversational agent is generally implemented by a computer program executed by a server and configured to exchange messages with users of an instant messaging service.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 11 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 12 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “device” and “apportionment server” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 12 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 13 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “device” and “terminal” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 13 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 14 recites: 
“apportioning between a first and at least one second user of an amount of a banking operation…” 
“receiving an apportionment request…”
“calculating according to an apportionment rule…”
“updating, according to the calculated apportionment, a balance associated with each of the users…”
These limitations clearly relate to managing transactions/interactions between buyers, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to apportion an amount of a banking operation or updating a balance recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “a non-transitory information medium readable by a processor on which is recorded a computer program comprising instructions for execution”, “conversational agent”, “messaging server”,  “operation”, “chat group”, “instant message”, “instant messaging service”, “apportionment”, “apportionment rule”, “identifier”, and “terminal” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 14 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 15 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “a non-transitory information medium readable by a processor on which is recorded a computer program comprising instructions for execution”,   “user interface (GUI) on a display of the terminal”,  “conversational agent”, “instant messaging service”, and   “instant message”,   are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 15 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.     For Example, the Applicant’s Specification reads, “[0021] conversational agents are generally implemented by computer programs executed on servers....adapted to receive and dispatch instant messages, such as SMSs, MMSs or other types of messages, such as for example messages compliant with the RCS standard or with any other instant messaging protocol.[0079]  The messaging server 101 is for example a commercial messaging service, such as the well-known services “Skype™” or “What's App™”, with which the terminals can exchange messages. [0080] A conversational agent is generally implemented by a computer program executed by a server and configured to exchange messages with users of an instant messaging service.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, Claims 1-15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 103
The amended claims facilitated application of additional prior art.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stroeh ("MULTIPLE PAYOR BILL PAYMENTS", U.S. Publication Number: 2017/0004468 A1)in view of Wilson (“AUTOMATED THIRD-PARTY MESSAGING”, U.S. Patent Number: 10423948 B1)
 
Regarding Claim 1, 
Stroeh teaches,
method performed by a messaging server   comprising: apportioning between a first and at least one second user of an amount of a banking operation carried out by the first user, the first and second users forming a group of users,
(Stroeh [0003]  users are able to access a server computer on a communications network to obtain bill information and pay bills
Stroeh [Abstract] A method includes the steps of: enrolling a plurality of billers and a plurality of payors in a multiple payor bill payment program;
Stroeh [Abstract]  splitting the invoice into multiple parts according to prescribed rules corresponding to each of a subset of the payors associated with the order;
Stroeh [0004]  The method further includes splitting the invoice generated by the given one of the billers into multiple parts according to prescribed rules corresponding to each of the subset of the plurality of payors associated with the order, via the group payment platform module executing on the at least one hardware processor;)
 the group of users is-being a chat group configured in an instant messaging service, 
(Stroeh [0109]  In one or more embodiments, the communication may be in the form of an online statement, such as, for example, via an app, email, Internet notification, or the like, a text message sent to the payor's cell phone, or an alternative notification. It is to be understood that embodiments of the disclosure are not limited to any specific notification transmission means or format.; Applicant's Specification  defines "instant messages, such as SMSs, MMSs or other types of messages" ) 
and wherein the apportioning comprises the following acts performed …:	receiving an apportionment request originating from a terminal of the first user, the apportionment request
(Stroeh [0004] and receiving an invoice from a given one of the billers, the invoice being generated in response to an order for at least one of goods and services initiated by at least one of the plurality of payors
Stroeh [0124] The exemplary method further includes splitting the invoice generated by the given one of the billers into multiple parts based at least in part on the payors associated with that order and prescribed rules (in a non-limiting example, respective percentages assigned to each of the payors associated with the order) (see, e.g., step 306). This step can be carried out, for example, with the group payment platform module executing on the at least one hardware processor.)
 comprising at least:	an identifier of the first user, an identifier of the group of users of an instant messaging, 
(Stroeh [0092] The bank will typically have a Party ID and Party Collection ID. The Party ID will identify unique individuals. The Party Collection ID will be for a household including one or more individuals. Thus, customer database 1095 can include household IDs with associated data and individual IDs with associated data.)
the amount to be apportioned,
(Stroeh [0075]  The clearing message will have the actual food amount plus the tip. In one or more instances, the clearing does not actually move the money; it merely resolves the actual amounts.)
 obtaining at least one characteristic of the identified group of users, calculating according to an apportionment rule and the at least one characteristic of the group of users, an apportionment of said amount among the users belonging to the group, updating, according to the calculated apportionment, a balance associated with each of the users of the group, and sending an instant message addressed to at least one member of the group, 
(Stroeh [0109] For example, the GPN may, based on the invoice generated by the biller and on respective payor contribution percentages (or other rules for dividing the payment) supplied to the GPN (e.g., during consumer enrollment in the multiple payor payment service or at the time of purchase), send modified invoices to each of the payors associated with a given purchase indicating the portion of the total invoice that he or she owes.
Stroeh [0092] A non-limiting example of bill presentment data such as would typically be available in database 1094, representing bill presentment as described with regard to 1012, 1014, 1016, 1018, includes Time Stamp, Payee, Minimum due, Total Balance, and Due Date. Of course, there would be many users of the electronic BPPS, and there would typically be many bill presentment records for each user.)
the instant message comprising at least one indication according to which a balance associated with each of the users has been updated.
(Stroeh [0096] As used herein, an “electronic bill presentment system using customer service providers” refers to a system wherein electronic bills are distributed from billers, through an aggregator switch, out to financial institutions or other customer service providers such that those financial institutions or other customer service providers can display the electronic bills, through the financial institutions' or other customer service providers' own on-line banking interface, to bill-paying customers of the financial institutions or other customer service providers
Stroeh [0075]  Eventually, data flows into the settlement system and money is moved. Thus, at a high level, the auth request and auth request response are in real time, and the clearing and settlement are in a batch mode.
Stroeh [0076]  The settlement amount is then determined. Within the clearing cycle, the amounts of money due to each given member (e.g., issuer or acquirer) are accumulated, and these are summed up into a settlement file which is forwarded in due course.
Stroeh [0109]  In one or more embodiments, the communication may be in the form of an online statement, such as, for example, via an app, email, Internet notification, or the like, a text message sent to the payor's cell phone, or an alternative notification. It is to be understood that embodiments of the disclosure are not limited to any specific notification transmission means or format.; Applicant's Specification  defines "instant messages, such as SMSs, MMSs or other types of messages" )
Stroeh does not teach a conversational agent implemented by the messaging server
Wilson teaches,
a conversational agent implemented by the messaging server
(Wilson [Col 1, Lines 12-15] Chatbots can be a computer program executed by a computer server or other computerized device)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial enrollment, apportionment, and invoicing teachings of Stroeh to incorporate the automated chatbot teachings of Wilson for  “chatbots that can automatically identify payment requests and execute payments.” (Wilson [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. automated chatbots) to a known concept (i.e. financial transactions) ready for improvement to yield predictable result (i.e. “Based on the context of the conversation, the payment-service-system server can identify payment requests, suggest making a payment, and execute the payment without leaving the chat application. There is no need to access a separate web page or application to complete the payment.” Wilson [Abstract])
Regarding Claim 2, 
Stroeh and Wilson teach the financial apportionment of Claim 1 as described earlier.
Stroeh teaches,
the act of sending a message to at least one member of the group is conditioned by a prior receipt of a message originating from said at least one member of the group.
(Stroeh [0004] and receiving an invoice from a given one of the billers, the invoice being generated in response to an order for at least one of goods and services initiated by at least one of the plurality of payors
Stroeh [0109]  In one or more embodiments, the communication may be in the form of an online statement, such as, for example, via an app, email, Internet notification, or the like, a text message sent to the payor's cell phone, or an alternative notification. It is to be understood that embodiments of the disclosure are not limited to any specific notification transmission means or format.; Applicant's Specification  defines "instant messages, such as SMSs, MMSs or other types of messages" )
Regarding Claim 3, 
Stroeh and Wilson teach the financial apportionment of Claim 1 as described earlier.
Stroeh teaches,
in which the apportionment request received furthermore comprises a subset of users belonging to said group, the apportionment being calculated for said subset of users. 
(Stroeh [0004] and receiving an invoice from a given one of the billers, the invoice being generated in response to an order for at least one of goods and services initiated by at least one of the plurality of payors....The method further includes splitting the invoice generated by the given one of the billers into multiple parts according to prescribed rules corresponding to each of the subset of the plurality of payors associated with the order, via the group payment platform module executing on the at least one hardware processor; sending the multiple parts of the invoice to the subset of the plurality of payors associated with the order)
Regarding Claim 4, 
Stroeh and Wilson teach the financial apportionment of Claim 1 as described earlier.
Stroeh teaches,
wherein the method furthermore comprises a step of transmitting, to a server hosting banking services of the first user, a message comprising the balances associated with the various users belonging to the group.
(Stroeh [0136] a host, server, and/or processing center 140, 142, 144 (optionally with data warehouse 154) of a merchant, issuer, acquirer, processor, or operator of a payment network 2008, operating according to a payment system standard (and/or specification); 
Stroeh [0108] The invoice generated by the biller can be transmitted to the GPN via proprietary or known communication means and formats, ...Upon receiving the invoice from the biller, the GPN matches the invoice to the corresponding cardholders/payors who have enrolled in this multiple payor payment service and, in step 306, splits the invoice into multiple parts according to prescribed percentages supplied by the payor and stored in the GPN (e.g., in a database or other storage module).
Stroeh [0116] The BPPS interface 506, in one or more embodiments, is in operative communication with an electronic BPPS 1006 and is configured to control the transmission of information between the BPPS 1006 and the GPN platform 500. 
Stroeh [0042] a single operator of a payment network 2008 configured to facilitate transactions between multiple issuers and multiple acquirers; for example, MasterCard International Incorporated, operator of the BANKNET® network, or Visa International Service Association, operator of the VISANET® network.
Stroeh [0075] The settlement system actually initiates movement of the money. Furthermore in this regard, the settlement system actually tells the banks how much money to move but does not actually move the money.
Stroeh [0092] Customer database 1095 includes, in one or more embodiments, the customer's name, address, and postal code, and for each payment, time stamp for the payment, Biller ID, and amount. In a non-limiting example, bill presentment can be carried out via a web site operated by an underlying bank.)
Regarding Claim 5, 
Stroeh and Wilson teach the financial apportionment of Claim 1 as described earlier.
Stroeh teaches,
   in which the instant message addressed to at least one member of the group is sent to each of the members of the group, the message comprising the balance associated with each member of the group.
(Stroeh [0108] the GPN matches the invoice to the corresponding cardholders/payors who have enrolled in this multiple payor payment service and, in step 306, splits the invoice into multiple parts according to prescribed percentages supplied by the payor and stored in the GPN (e.g., in a database or other storage module).
Stroeh [0109] In step 308, the GPN communicates with the set of payors listed for the purchase by directing the biller's invoice to each of the payors expected to contribute to that purchase.)
Regarding Claim 6, 
Stroeh and Wilson teach the financial apportionment of Claim 1 as described earlier.
Stroeh teaches,
   wherein the method furthermore comprises generating and sending an instant message addressed to the members of the group, the instant message comprising an identifier of the first user and an amount of an expenditure incurred.
(Stroeh [0109] For example, the GPN may, based on the invoice generated by the biller and on respective payor contribution percentages (or other rules for dividing the payment) supplied to the GPN (e.g., during consumer enrollment in the multiple payor payment service or at the time of purchase), send modified invoices to each of the payors associated with a given purchase indicating the portion of the total invoice that he or she owes.
Stroeh [0092] The bank will typically have a Party ID and Party Collection ID. The Party ID will identify unique individuals. The Party Collection ID will be for a household including one or more individuals. Thus, customer database 1095 can include household IDs with associated data and individual IDs with associated data.
Stroeh [0109]  In one or more embodiments, the communication may be in the form of an online statement, such as, for example, via an app, email, Internet notification, or the like, a text message sent to the payor's cell phone, or an alternative notification. It is to be understood that embodiments of the disclosure are not limited to any specific notification transmission means or format.; Applicant's Specification  defines "instant messages, such as SMSs, MMSs or other types of messages" )
Regarding Claim 7, 
Stroeh teaches,
   requesting apportionment of an amount of a banking operation carried out by a user, the method comprising the following acts performed by a terminal of the user:
(Stroeh [Abstract]  splitting the invoice into multiple parts according to prescribed rules corresponding to each of a subset of the payors associated with the order;
Stroeh [0004]  The method further includes splitting the invoice generated by the given one of the billers into multiple parts according to prescribed rules corresponding to each of the subset of the plurality of payors associated with the order, via the group payment platform module executing on the at least one hardware processor;)
providing a graphical user interface (GUI) on a display of the terminal;
	(Stroeh [0145]  enrollment user interface module to implement enrollment UI 502 is hypertext markup language (HTML) code served out by a server operated by payment network 2008 or the like, to a browser of a computing device of a user. The HTML is parsed by the browser on the user's computing device to create a graphical user interface (GUI)....the user in such cases may interact, for example, with a GUI provided by the issuer and/or merchant.)	
sending a message requesting apportionment …, the apportionment request comprising an identifier of the user,   an identifier of the selected messaging group, the amount, 
(Stroeh [0004] and receiving an invoice from a given one of the billers, the invoice being generated in response to an order for at least one of goods and services initiated by at least one of the plurality of payors....The method further includes splitting the invoice generated by the given one of the billers into multiple parts according to prescribed rules corresponding to each of the subset of the plurality of payors associated with the order, via the group payment platform module executing on the at least one hardware processor; sending the multiple parts of the invoice to the subset of the plurality of payors associated with the order
Stroeh [0092] The bank will typically have a Party ID and Party Collection ID. The Party ID will identify unique individuals. The Party Collection ID will be for a household including one or more individuals. Thus, customer database 1095 can include household IDs with associated data and individual IDs with associated data.
Stroeh [0092] Customer database 1095 includes, in one or more embodiments, the customer's name, address, and postal code, and for each payment, time stamp for the payment, Biller ID, and amount. In a non-limiting example, bill presentment can be carried out via a web site operated by an underlying bank.)
and receiving an instant message intended for said group of users comprising at least one balance associated with at least one member of the group.
(Stroeh [0076]  The settlement amount is then determined. Within the clearing cycle, the amounts of money due to each given member (e.g., issuer or acquirer) are accumulated, and these are summed up into a settlement file which is forwarded in due course.)
Stroeh does not teach displaying a list of banking operations on the GUI based on a statement of banking operations; selecting one of the banking operations having an amount through the GUI; displaying a list of messaging groups on the GUI in response to receiving the selection of one of the amounts; receiving a selection of one of the messaging groups from the list of messaging groups through the GUI; to a conversational agent associated with an instant messaging service; the balance corresponding to a result of apportionments in the group.
Wilson teaches,
 displaying a list of banking operations on the GUI based on a statement of banking operations; selecting one of the banking operations having an amount through the GUI; 
(Wilson [Fig 3, items 310, 320, and 318]
Wilson [Fig 4, items 210, 404, 402, and 400]
Wilson [Col 27, Lines 59-62]  The user can either decline authorization or authorize the payment request. Upon receiving the user's selection, the process can continue to step 812 to cancel the transaction, or to step 816 to process the payment transaction.)
displaying a list of messaging groups on the GUI in response to receiving the selection of one of the amounts; receiving a selection of one of the messaging groups from the list of messaging groups through the GUI; 
(Wilson [Col 22, Lines 20-22] The human-readable textual message can include a message text portion and the list of recipients.
Wilson [Col 22, Lines 13-16]  This can include adding participants to a list of recipients. In this example, the recipients can include at least a second user computing device and a payment-service-system, but more participants in the group are possible.
Wilson [Col 26, Lines 60-63]  “Please pay John $20” or “Please request $25 from John.”  )
to a conversational agent associated with an instant messaging service; 
(Wilson [Col 1, Lines 12-15] Chatbots can be a computer program executed by a computer server or other computerized device)
the balance corresponding to a result of apportionments in the group.
(Wilson [Col 26, Lines 60-63]  “Please pay John $20” or “Please request $25 from John.”  
Wilson [Col 28, Lines 27-29] accessing online banking information (including past transactions, balance, funds transfer, etc.) 
Wilson  [Col 19, Lines 31-33]  the information can include account balances, credit and debit history, user-identifying information, and other transaction history)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial enrollment, apportionment, and invoicing teachings of Stroeh to incorporate the automated chatbot teachings of Wilson for  “chatbots that can automatically identify payment requests and execute payments.” (Wilson [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. automated chatbots) to a known concept (i.e. financial transactions) ready for improvement to yield predictable result (i.e. “Based on the context of the conversation, the payment-service-system server can identify payment requests, suggest making a payment, and execute the payment without leaving the chat application. There is no need to access a separate web page or application to complete the payment.” Wilson [Abstract])
Regarding Claim 8, 
Stroeh and Wilson teach the financial apportionment of Claim 7 as described earlier.
Stroeh teaches,
  in which the act of selecting a banking operation is carried out according to a payment characteristic of a type of payment   used to carry out the banking operation.
(Stroeh [0112] Optionally, the biller may configure the GPN to accept partial payments, such as, for example, by selecting a corresponding option in a biller profile or other database of the GPN, in accordance with one or more embodiments.)
Regarding Claim 9, 
Stroeh and Wilson teach the financial apportionment of Claim 7 as described earlier.
Stroeh teaches,
  wherein the method further comprises a prior act of obtaining an identifier of an instant messaging user group, the user group comprising at least the first user.
(Stroeh [0092] The bank will typically have a Party ID and Party Collection ID. The Party ID will identify unique individuals. The Party Collection ID will be for a household including one or more individuals. Thus, customer database 1095 can include household IDs with associated data and individual IDs with associated data.)
Regarding Claim 10, 
Stroeh teaches,
at least one communication interface;
(Stroeh  [0145]   the user in such cases may interact, for example, with a GUI provided by the issuer and/or merchant.)
a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor
(Stroeh [Claim 19]  comprising a non-transitory computer-readable storage medium storing instructions which, when executed by a processor, causes said processor to be operative)
apportioning between a first and at least one second user of an amount of a banking operation carried out by the first user, the first and second users forming a group of users, 
(Stroeh [0004] and receiving an invoice from a given one of the billers, the invoice being generated in response to an order for at least one of goods and services initiated by at least one of the plurality of payors....The method further includes splitting the invoice generated by the given one of the billers into multiple parts according to prescribed rules corresponding to each of the subset of the plurality of payors associated with the order, via the group payment platform module executing on the at least one hardware processor; sending the multiple parts of the invoice to the subset of the plurality of payors associated with the order)
wherein the group of users is a chat group configured in an instant messaging service 
(Stroeh [0109]  In one or more embodiments, the communication may be in the form of an online statement, such as, for example, via an app, email, Internet notification, or the like, a text message sent to the payor's cell phone, or an alternative notification. It is to be understood that embodiments of the disclosure are not limited to any specific notification transmission means or format.; Applicant's Specification  defines "instant messages, such as SMSs, MMSs or other types of messages" )
and the apportioning comprises:	receiving an apportionment request through the at least one communication interface originating from a terminal of the first user, 
(Stroeh [0004]  Stroeh [0004] and receiving an invoice from a given one of the billers, the invoice being generated in response to an order for at least one of goods and services initiated by at least one of the plurality of payors....The method further includes splitting the invoice generated by the given one of the billers into multiple parts according to prescribed rules corresponding to each of the subset of the plurality of payors associated with the order, via the group payment platform module executing on the at least one hardware processor;
Stroeh [0124] The exemplary method further includes splitting the invoice generated by the given one of the billers into multiple parts based at least in part on the payors associated with that order and prescribed rules (in a non-limiting example, respective percentages assigned to each of the payors associated with the order) (see, e.g., step 306). This step can be carried out, for example, with the group payment platform module executing on the at least one hardware processor.)
the apportionment request comprising at least:	an identifier of the first user, an identifier of a-the group of users of an instant messaging, an amount to be apportioned, obtaining at least one characteristic of the identified group of users, 
(Stroeh [0092] The bank will typically have a Party ID and Party Collection ID. The Party ID will identify unique individuals. The Party Collection ID will be for a household including one or more individuals. Thus, customer database 1095 can include household IDs with associated data and individual IDs with associated data.
Stroeh [0092] Customer database 1095 includes, in one or more embodiments, the customer's name, address, and postal code, and for each payment, time stamp for the payment, Biller ID, and amount. In a non-limiting example, bill presentment can be carried out via a web site operated by an underlying bank.
Stroeh [0076]  The settlement amount is then determined. Within the clearing cycle, the amounts of money due to each given member (e.g., issuer or acquirer) are accumulated, and these are summed up into a settlement file which is forwarded in due course.)
calculating an apportionment of the amount among the users of the group according to an apportionment rule and the at least one characteristic of said group, updating, according to the calculated apportionment, a balance associated with each of the users of the group, 
(Stroeh [0109] For example, the GPN may, based on the invoice generated by the biller and on respective payor contribution percentages (or other rules for dividing the payment) supplied to the GPN (e.g., during consumer enrollment in the multiple payor payment service or at the time of purchase), send modified invoices to each of the payors associated with a given purchase indicating the portion of the total invoice that he or she owes.
Stroeh [0092] A non-limiting example of bill presentment data such as would typically be available in database 1094, representing bill presentment as described with regard to 1012, 1014, 1016, 1018, includes Time Stamp, Payee, Minimum due, Total Balance, and Due Date. Of course, there would be many users of the electronic BPPS, and there would typically be many bill presentment records for each user.)
sending through the at least one communication interface an instant message addressed to at least one member of the group, the message comprising at least the updated balance associated with said at least one member of the group.
(Stroeh [0096] As used herein, an “electronic bill presentment system using customer service providers” refers to a system wherein electronic bills are distributed from billers, through an aggregator switch, out to financial institutions or other customer service providers such that those financial institutions or other customer service providers can display the electronic bills, through the financial institutions' or other customer service providers' own on-line banking interface, to bill-paying customers of the financial institutions or other customer service providers
Stroeh [0075]  Eventually, data flows into the settlement system and money is moved. Thus, at a high level, the auth request and auth request response are in real time, and the clearing and settlement are in a batch mode.
Stroeh [0076]  The settlement amount is then determined. Within the clearing cycle, the amounts of money due to each given member (e.g., issuer or acquirer) are accumulated, and these are summed up into a settlement file which is forwarded in due course.
Stroeh [0109]  In one or more embodiments, the communication may be in the form of an online statement, such as, for example, via an app, email, Internet notification, or the like, a text message sent to the payor's cell phone, or an alternative notification. It is to be understood that embodiments of the disclosure are not limited to any specific notification transmission means or format.; Applicant's Specification  defines "instant messages, such as SMSs, MMSs or other types of messages" )
Stroeh does not teach a conversational agent having a processor;   conversational agent to perform acts
Wilson teaches
a conversational agent having a processor;   conversational agent to perform acts
(Wilson [Col 1, Lines 12-15] Chatbots can be a computer program executed by a computer server or other computerized device
Wilson [Col 32, Lines 30-31] processes and logic flows described in this specification can be performed by one or more programmable processors executing one or more computer programs to perform actions by operating on input data and generating output)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial enrollment, apportionment, and invoicing teachings of Stroeh to incorporate the automated chatbot teachings of Wilson for  “chatbots that can automatically identify payment requests and execute payments.” (Wilson [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. automated chatbots) to a known concept (i.e. financial transactions) ready for improvement to yield predictable result (i.e. “Based on the context of the conversation, the payment-service-system server can identify payment requests, suggest making a payment, and execute the payment without leaving the chat application. There is no need to access a separate web page or application to complete the payment.” Wilson [Abstract])
Regarding Claim 11, 
Stroeh teaches,
a device for requesting apportionment of an amount of a banking operation carried out by a first user, the device comprising:	at least one communication interface;	a processor;	a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the device to perform acts comprising:
(Stroeh [0004] and receiving an invoice from a given one of the billers, the invoice being generated in response to an order for at least one of goods and services initiated by at least one of the plurality of payors....The method further includes splitting the invoice generated by the given one of the billers into multiple parts according to prescribed rules corresponding to each of the subset of the plurality of payors associated with the order, via the group payment platform module executing on the at least one hardware processor; sending the multiple parts of the invoice to the subset of the plurality of payors associated with the order)
	providing a graphical user interface (GUI) on the display;
(Stroeh [0145]  enrollment user interface module to implement enrollment UI 502 is hypertext markup language (HTML) code served out by a server operated by payment network 2008 or the like, to a browser of a computing device of a user. The HTML is parsed by the browser on the user's computing device to create a graphical user interface (GUI)....the user in such cases may interact, for example, with a GUI provided by the issuer and/or merchant.)
sending through the at least one communication interface a message requesting apportionment to a …. agent associated with an instant messaging service, the apportionment request comprising: an identifier of the first user, an identifier of the selected messaging group, the amount to be apportioned, 
(Stroeh [0004] and receiving an invoice from a given one of the billers, the invoice being generated in response to an order for at least one of goods and services initiated by at least one of the plurality of payors....The method further includes splitting the invoice generated by the given one of the billers into multiple parts according to prescribed rules corresponding to each of the subset of the plurality of payors associated with the order, via the group payment platform module executing on the at least one hardware processor; sending the multiple parts of the invoice to the subset of the plurality of payors associated with the order
Stroeh [0092] The bank will typically have a Party ID and Party Collection ID. The Party ID will identify unique individuals. The Party Collection ID will be for a household including one or more individuals. Thus, customer database 1095 can include household IDs with associated data and individual IDs with associated data.
Stroeh [0109]  In one or more embodiments, the communication may be in the form of an online statement, such as, for example, via an app, email, Internet notification, or the like, a text message sent to the payor's cell phone, or an alternative notification. It is to be understood that embodiments of the disclosure are not limited to any specific notification transmission means or format.; Applicant's Specification  defines "instant messages, such as SMSs, MMSs or other types of messages" )
and receiving through the at least one interface an instant message intended for said group of users comprising at least one balance associated with at least one member of the group.
(Stroeh [0076]  The settlement amount is then determined. Within the clearing cycle, the amounts of money due to each given member (e.g., issuer or acquirer) are accumulated, and these are summed up into a settlement file which is forwarded in due course.)
Stroeh does not teach displaying a list of banking operations on the GUI based on a statement of banking operations; selecting one of the banking operations having an amount through the GUI;  displaying a list of messaging groups on the GUI in response to receiving the selection of one of the amounts; and receiving a selection of one of the messaging groups from the list of messaging groups through the GUI; conversational agent
Wilson teaches,
displaying a list of banking operations on the GUI based on a statement of banking operations; selecting one of the banking operations having an amount through the GUI; 
(Wilson [Fig 3, items 310, 320, and 318]
Wilson [Fig 4, items 210, 404, 402, and 400]
Wilson [Col 27, Lines 59-62]  The user can either decline authorization or authorize the payment request. Upon receiving the user's selection, the process can continue to step 812 to cancel the transaction, or to step 816 to process the payment transaction.)
displaying a list of messaging groups on the GUI in response to receiving the selection of one of the amounts; and receiving a selection of one of the messaging groups from the list of messaging groups through the GUI;
(Wilson [Col 22, Lines 20-22] The human-readable textual message can include a message text portion and the list of recipients.
Wilson [Col 22, Lines 13-16]  This can include adding participants to a list of recipients. In this example, the recipients can include at least a second user computing device and a payment-service-system, but more participants in the group are possible.
Wilson [Col 26, Lines 60-63]  “Please pay John $20” or “Please request $25 from John.”  )
conversational agent
(Wilson [Col 1, Lines 12-15] Chatbots can be a computer program executed by a computer server or other computerized device)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial enrollment, apportionment, and invoicing teachings of Stroeh to incorporate the automated chatbot teachings of Wilson for  “chatbots that can automatically identify payment requests and execute payments.” (Wilson [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. automated chatbots) to a known concept (i.e. financial transactions) ready for improvement to yield predictable result (i.e. “Based on the context of the conversation, the payment-service-system server can identify payment requests, suggest making a payment, and execute the payment without leaving the chat application. There is no need to access a separate web page or application to complete the payment.” Wilson [Abstract])
Regarding Claim 12, 
Stroeh and Wilson teach the financial apportionment of Claim 10 as described earlier.
Stroeh teaches,
  wherein the device is implemented in a messaging server.
(Stroeh [0003]  users are able to access a server computer on a communications network to obtain bill information and pay bills)
Regarding Claim 13, 
Stroeh and Wilson teach the financial apportionment of Claim 11 as described earlier.
Stroeh teaches,
    wherein the device is implemented in a A-terminal of the first user.
(Stroeh [0032] The primary function of the payment devices may not be payment, for example, they may be cellular phone handsets that implement appropriate techniques.
Stroeh [0035] Portable payment devices can facilitate transactions by a user with a terminal, such as 122, 124, 125, 126, of a system such as system 100. Such a device can include a processor, for example, the processing units 106, 116 discussed above. The device can also include a memory, such as memory portions 108, 118 discussed above, that is coupled to the processor.)
Claim 14 is rejected on the same basis as Claim 1.
Claim 15 is rejected on the same basis as Claim 7.

Prior Art Cited But Not Applied












The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Weidenmiller (“PAYMENT SYSTEM”, U.S. Publication Number: 20160117650 A1) proposes receiving a request from a first user for funds from an account related to an organization, determining an organizational level of the user in the organization, determining the fund access privilege of the first user based on the organizational level of the user; and associating a set of fund use privileges for the first user, the set of fund use privileges including an amount of funds available to the user, a type of transactions allowed using the funds and a time period for use of the funds.
Lindau (“TELECOMMUNICATIONS CHARGING WITH EXTERNALLY-CONTROLLED ACCOUNT SELECTION”, U.S. Publication Number: 20140004821 A1)   describes  services where a customer or subscriber desires that a financial charge for the product/service be satisfied or paid from one or more of accounts. The debiting of the appropriate accounts, or reserving of assets in the appropriate accounts, is generally handled by a charging system.

Response to Remarks
Applicant's arguments filed on January 11, 2021, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 112
Applicant's  remarks address the previous rejections under 35 USC § 112. 
The rejection under 35 USC § 112 is lifted.
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“Embodiments of the present disclosure provide a technical solution to these problems that eliminates the need to install a specific application or input user/bank information, resulting in an improvement to the operation of the handheld device… the method is implemented by a messaging server and utilizes a conversational agent to facilitate the apportionment of an amount among a group. This provides an improvement over the conventional method… For example, the apportionment of the amount through the conversational agent of the messaging server eliminates the need to install a separate application for apportioning amounts. Additionally, since the messaging server includes the group information, there is no need to input group information. Thus, the claimed method provides a solution to the technical problems of the prior art by utilizing a messaging services in an unconventional manner to simplify the apportionment of an amount among individuals of a group. Moreover, the method provides an improvement in the operation of the terminal or computing device (e.g., smartphone) used by the first user by decreasing the computing resources (e.g., memory and processing) that must be used to carry out the method, relative to the prior art technique.."
Examiner responds:
   Examiners maintain limitations clearly relate to managing transactions/interactions between buyers, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to apportion an amount of a banking operation or updating a balance recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
A judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements that are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0021] conversational agents are generally implemented by computer programs executed on servers....adapted to receive and dispatch instant messages, such as SMSs, MMSs or other types of messages, such as for example messages compliant with the RCS standard or with any other instant messaging protocol.[0079]  The messaging server 101 is for example a commercial messaging service, such as the well-known services “Skype™” or “What's App™”, with which the terminals can exchange messages. [0080] A conversational agent is generally implemented by a computer program executed by a server and configured to exchange messages with users of an instant messaging service.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, the claims are directed to an abstract idea without a practical application.
The focus of the claims are not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices.
Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, synthesizing, sending, and presenting the desired information.  See MPEP 2106.05(d) well-understood, routine, and conventional.
Therefore, the rejection under  35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 102/103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
Wilson (“AUTOMATED THIRD-PARTY MESSAGING”, U.S. Patent Number: 10423948 B1)
Therefore, the rejection under  35 USC § 102/103 remains.
Applicant’s remarks regarding the rejection is made under 35 USC § 102 is rendered moot by the introduction of additional prior art.
 Applicant’s amendments alter the scope of the original claimed invention and the rejection of claims under 35 USC § 102 no longer applies.  Therefore, the rejection has been withdrawn.  However, upon further consideration of newly amended claims, a new grounds of rejection is made under 35 USC § 103.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.E./Examiner, Art Unit 3697

/HAO FU/Primary Examiner, Art Unit 3697